Title: [17th of November 1775.]
From: Adams, John
To: 


      On the 17th of November 1775. A Letter from Gen. Washington, inclosing a Letter and Journal of Colonel Arnold, and sundry papers being received, the same were read, whereupon
      Resolved that a Committee of seven be appointed to take into Consideration so much of the Generals Letter, as relates to the disposal of such Vessells and Cargoes belonging to the Ennemy, as shall fall into the hands of, or be taken by the Inhabitants of the United Colonies. The Members chosen Mr. Wythe, Mr. E. Rutledge, Mr. J. Adams, Mr. W. Livingston, Dr. Franklin, Mr. Wilson and Mr. Johnson.
     